EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the filing of the Annual Report on Form 10-Q for the quarter ended June 30, 2011 (the “Report”) by Sonesta International Hotels Corporation (the “Company”), we, Peter J. Sonnabend, Stephanie Sonnabend and Boy van Riel, in our respective positions of Executive Chairman of the Board, CEO & President and Treasurer, hereby certify pursuant to 18 U.S.C. ss. 1350, that, to the best of our knowledge: 1. The Report fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Boston, August 12, 2011 By: /s/ Peter J. Sonnabend Name: Peter J. Sonnabend Title: Executive Chairman of the Board By: /s/ Stephanie Sonnabend Name: Stephanie Sonnabend Title: Chief Executive Officer and President By: /s/ Boy van Riel Name: Boy van Riel Title: Vice President and Treasurer
